   

Case 20-40375-KKS Doc1-2 Filed 10/14/20 Page 1of4

Case $19-mc-00029-MMH-IBT Documenti Filed S9/27/19 Page § of 7 PagalD 6

A PV ACT Sade r
BASADLATOIR' BH

 

 

nh Progra person:

 

ary peenter may nor be charge
PPIGYeers Uy

Tee RS

at yt Aue
eth GE AME

o rmanferoman enutied to

 

 
  
   

SUL rest ord refeyrecd to on Uists ection weiiuic
eos cher The Interest: accordingly, hey ara Rereby + seh t the meaning oft

 
   
 
   

J, oging enciuding umeuwirasit

_ Awe th. Se BEE WES. ERE AES EE !
u3 9. @ GaP Pee APES GP Pe ESM HEC RS, DRAPES 4%
SREY GLE LLS. CT PER, BY GENTERBES. HERS. EQEIPMERT |
eae ga « SOLES. WE RAPS, ENG LP ENE. PES TAGE.
4a SEES, HEMET ALES. MEP RS, STADE S,
‘ee ge Bae ENR, FORRES SRUESE UL G2 NES PRE RE
ats ARE POSTAL CAs. STR CLS eC APES.

g
4, VRENT ARE RTPTS. ABR DT AS BLEEP TS,

By Kiybtplard dhbired Eb dl b fa tooers Seseece

Sei tncea Femple of, AME Le (Losed of x Qutefegdvtcl
death GHERTA HEpHATBAK 0 105908 teap Zraneinily
tha mbet fot the Moopish SuenceTemple “

Ug {aie gw, ete f+ 308, te. 2-308 Aff Zqhl & ape
stebbroned Prejpacticet, we Pap uef Petourse :

 
 

 

ee

     
  

 
Case 20-40375-KKS Doc1-2 Filed 10/14/20 Page 2 of 4

  
   

Case 3:19-mc-00G29-MMH-JST ODocument1 Filed Bo27/13 Page

i
Ey
x]
r
Z

 

 

  
 

 

 

 

  
  

 

 

 

Vara Cee La

      

 

   
  
   
    

 

 

 

 

 

are: Lape Leck ae
oe ney RN
snkerven

 

record.

   

  

 

Lawns.

   
     
     
  
 
  
  

4 0,5.0., Sections

 
    

ia payee

  

ee os:

ae

BALES loo wnd oF cay
Wa ugh jena giuibae

 
 
     

os (Tae Lira ve
oad oot Lense ace mont gy ace ender dor ute B-Za
 

OR BK 17940 PAGE G§8@ 20-40375-KKS Doc1-2 Filed 10/14/20 Page 3of4

 

  

Syteria Lawrence” Estate Allodial Cost Schedule

Each respondent{s) agrees to compensate Syteria Hephzibah-El, General Executrix, protector and guardian of the Syteria Lawrence°™®
Estate and all alphabetical and numerical derivations thereof, hereinafter “Estate”, for the following infringements, trespasses, damages and
sanctions:

i.
2.

15.

16.

17.

#8.

19,

26.

21.

31,000,000.00 (One Million U.S. Dollars) per instance, per respondent(s) in rent due for any use of the Estate title in any instance.

$1,000,000.00 (One Million U.S. Dollars} per respondent(s} involved for each instance of arrest or detainment and incarceration

conducted by respondent(s) or their officers, agents, employees, successors, and/or assigns, and the same amount each day thereafter

until discharged.

$1,000,000.00 (One Million U.S. Dollars) per respondent(s) for each instance of impeding Syteria Lawrence’s commerce in anyway

whatsoever or treble (tripic) damages, whatever is greater.

$1,000,000.00 (One Million U.S. Dollars) per respondent (s) for each instance of arrest, search and seizure, detainment, damage of

Estate property, court order, warrant, or charge issued by respondent{s) or their officers, agents, employees, successors, and/or assigns,

and the same amount each day thereafter until released.

$1,000,000.00 (One Miltion U.S. Dollars) per respondent{s} for cach instance of or the semblance of harassment, threat or any act of

terrorism or war from any one of the respondent(s) or their officers, agents, employees, successors, and/or assigns.

Failure to state a claim upon which relief can be granted $1,000,000.00 (One Million U.S. Dollars) per count, per violation, per

respondent(s).

Failure to respond as outiined $1,000,000.06 (One Million U.S. Dollars) per count, per violation, per respondent(s).

$1,000,000.00 (One Million U.S. Dollars) for Defanit by non-response or incomplete response per count, per violation, per respondent

{s}.

$1,000,000.00 (One Million U.S. Dollars} for Dishonor In Commerce - per count, per violation, per respondent(s).

$5,000,000,00 (Five Million U.S. Doltars) for Fraud - per count, per violation, per respondent(s).

$1,600,000.00 (One Million U.S. Dollars) for Racketeering - per count, per violation, per respondent(s).

$1,600,000.00 (One Million U.S, Dollars) for Theft of Public Funds - per count, per violation, per respondent(s).

$1,000,000.00 (One Million U.S. Doliars} fer Conspiracy - per count, per violation, per respondent(s).

$1,000,000.00 (One Million U.S. Doilars) for Collusion - per count, per viclation, per respondent(s).

Failure to remit claim in full within Thirty (30) Calendar Days of issuance of INVOICE — VERIFIED STATEMENT OF ACCOUNT

or Default as contained herein is interest of 2.0% per month. Thirty (30) Days from the date of Default beginning on the Thirty-first

(31*) Day after Default, the penalties in interest for failure to remit will increase to 3.0% per month until Claim is remitted in full, plus

interest as indicated herein.

Alt claims are stated in Dollars which means that a Dollar is defined, for the purposes of this claim as, a One Ounce Silver cain of 9999

fine Silver, or the equivalent par value as established by law or the exchange rate, whichever is the higher amount, for a certified One

Ounce Silver Coin.

Punitive Damages will be assessed as the total amount of the damages as outlined herein times three (3). This will be added to the

original amount of damages for a total of all damages.

The terms and conditions of this instrument/presentment, agreement and quasi-contract, contain but are not limited to a waiver on

respondent(s)’ part of any and all immunities libelees might claim should respondent(s) in any way violate Syteria Lawrence, or the

General Executor, protector, and guardian for the Estate and/or permit others to do so, and those acts are deemed Ultra Vires, Willful

and Gross Negligence.

The sum certain per agreement of all violations is with the respondent(s}’ acceptance, agreement, and consent to the Syteria Lawrence

©@ reiate Allodiat Cost Schedule contained herein and the respondent(s)’ full acceptance of alt liability joint and several for the claim

contained herein. If any provision of this Syteria Lawrence Estate Allodial Cost Schedule is subject to Estoppel, the in?

provisions shall nevertheless remain in effect.

Of this presentment FIRST AND FINAL NOTICE is hereby given. Take due heed, and govern thy Self accardi

EXPRESSION EN A RECORD is intended as a complete and exclusive statement of the terms of the agreemeat

All terms and conditions of this agreement are accepted, approved, and with consent of all parties. =.

By (hi bugeasatere A Kiwech Eto §

Mme Uday GA Setece Temple oF A
Bh Coart oF SQuty Ad Trdg

y (920 sos Tak Zn muanifyy Ab
fav fhe Moora h pation

Addendum Notice of Lis Pendens

10 of 11

  

 

    
 
  
 

 
OR BK 17940 PAGE 1662
Case 20-40375-KKS Doc1-2 Filed 10/14/20 Page 4 of 4

   

Taquan Rashie Gullett””® Estate Allodial Cost Schedule

Each respondent{s) agrees to compensate Taquan Rahshe Gullett-E!, General Executor, protector and guardian of the Taquan Rashie
Gullett”™® Estate, and all alphabetical and numerical derivations thereof, hereinafter “Estate”, for the following infringements,
trespasses, damages and sanctions:

1, $1,060,000.00 (One Million U.S. Dollars) per instance, per respondent(s) in rent due for any use of the Estate title in any
instance.

2. $1,000,000.00 (One Million U.S. Doifars) per respondent(s) involved for each instance of arrest or detainment and incarceration
conducted by respondent(s) or their officers, agents, employees, successors, and/or assigns, and the same amount each day
thereafter until discharged.

3. $1,000,000.00 (One Million U.S. Dollars} per respondent(s) for each instance of impeding Taquan Rashie Gullett’s commerce in
anyway whatsoever or freble (triple) damages, whatever is greater.

4. $1,000,000.00 (One Million U.S. Dollars) per respondent {s) for each instance of arrest, search and seizure, detainment, damage
of Estate property, court order, warrant, or charge issued by respondent(s) or their officers, agents, employees, successors, and/or
assigns, and the same amount each day thereafter until released.

5. $1,000,000.00 (One Million U.S. Dollars) per respondent(s) for eack instance of or the semblance of harassment, threat or any
act of terrorism or war from any one of the respondent{s) or their officers, agents, employees, successors, and/or assigns.

6 Failure to state a claim upon which relief can be granted $1,000,000.00 (One Million U.S. Dollars} per count, per violation, per
respondeni(s).

7, Failure to respond as outlined $1,060,000.00 (Gne Million U_S. Doltars) per count, per viclation, per respondent(s).

8. $1,000,000.00 (One Million U.S. Dollars} for Default by non-response or incomplete response per count, per violation, per
respondent (s).

$.  $1,008,000.00 (One Million U.S. Dollars) for Dishonor In Commerce - per count, per violation, per respondent(s).

10. $5,000,000.00 (Five Million U.S. Dollars) for Fraud - per count, per violation, per respondent{s).

11, $1,000,000.00 (Gne Million U.S. Dollars) for Racketeering - per count, per violation, per respondent(s).

12. $1,000,000.00 (One Million U.S. Dollars) for Theft of Public Funds - per count, per violation, per respondent{s).

13. $1,000,000.00 (One Million U.S. Dollars) for Conspiracy - per count, per violation, per respondent(s).

14. $1,000,000.00 (One Million U.S. Dollars) for Collusion - per count, per violation, per respondent(s).

15. Failure to remit claim in full within Thirty G0) Calendar Days of issuance of INVOICE — VERIFIED STATEMENT OF
ACCOUNT or Default as contained herein is interest of 2.0 % per month. Thirty (30) Days from the date of Default beginning
on the Thirty-first (31°) Day after Default, the penalties in interest for failure to remit will increase to 3.0% per month unti}
Claim is remitted in full, plus interest as indicated herein.

16. AH claims are stated in Doilars which means that a Dollar is defined, for the purposes of this claim as, a One Ounce Silver coin
of .9999 fine Silver, or the equivalent par value as established by law or the exchange rate, whichever is the higher amount, for a
certified One Ounce Silver Coin.

17, Punitive Damages will be assessed as the total amount of the damages as outlined herein times three (3). This will be added to
the original amount of damages for 2 total of all damages.

18, The terms and conditions of this instrument/presentment, agreement and quasi-contract, contain but are not limited to 4 waiver
on respondent(s)’ part of any and all immunities libelees might claim should respondent(s} in any way violate Taquan Rashie
Gullett, or the General Executor, protector, and guardian for the Estate and/or permit others to do so, and those acts are deemed
Ultra Vires, Willful and Gross Negligence.

19. The sum certain per agreement of all violations is with the respondent{s)’ acceptance, agreernent, and consent to the Taquan
Rashie Gullett™ Estate Allodial Cost Schedule contained herein and the responden ts)" full acceptance of all Tability joint and
several for the claim contained herein. If any provision of this Taquan Rashie Gullett™” Estate Allodial Cost Sched
to Estoppel, the remaining provisions shail nevertheless remain in effect.

26. Of this presentment FIRST AND FINAL NOTICE is hereby given. Take due beed, and govern thy Sel
FINAL EXPRESSION IN A RECORD is intended as a compiete and exclusive statement of the

between the parties.
21. Ali terms and conditions of this apreement are accepted, approved, and with consent of all parties.

Ow Kale dfele

 

   
 
 
 
 
  

 

 

   

s Z Bea ct. Baral of detrei
Court of Battdy aed Trafh
Addendum Notice of Lis Pendens¢ 74Qu47 Gaicezt)
10905963 Tage Pre
cep i, of “B08 Ahan ber fh. fr da
” ta uf Kes Luke, alt Rigs. Ktgditeckipi thy

 
